
	
		I
		111th CONGRESS
		2d Session
		H. R. 5959
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Latta (for
			 himself, Mr. Bartlett,
			 Mr. Lamborn, and
			 Mr. Franks of Arizona) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  withholding of income taxes.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Education & Accountability
			 Act or the TEA
			 Act.
		2.Termination of
			 income tax withholding
			(a)In
			 generalSubchapter A of
			 chapter 24 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new section:
				
					3407.Termination of
				income tax withholdingNo
				amount shall be deducted and withheld as tax under this chapter with respect to
				any amounts paid on or after the first January 1 occurring after 1 year after
				the date of the enactment of this
				Act.
					.
			(b)Clerical
			 amendmentThe table of sections for subchapter A of chapter 24 of
			 such Code is amended by adding at the end the following new item:
				
					
						Sec. 3407. Termination of income tax
				withholding.
					
					.
			
